Memorandum Per Curiam.
The Municipal Civil Service Commission- is not the agent of the City of New York when it conducts examinations or investigates candidates. (Slavin v. McGuire, 205 N. Y. 84, 87.) Moreover, in the exercise of reasonable care, the commission and the city could act on the presumption that the applicant was sane. (Jones v. Jones, 137 N. Y. 610.) Nothing at the time of the application or at the time of examination justified a finding that there was any reason for the commission or the city not to act on that presumption. Reasonable conduct did not require more than was done here. (Cf. Castorina v. Rosen, 290 N. Y. 445.) No prior experience of the commission or city which should have dictated further inquiry appears in this record.
The judgment should be unanimously reversed on the law, with costs to defendant, and complaint dismissed.
MacCrate, Smith and Steinbrink, JJ., concur.
Judgment reversed, etc.